iN THE uNIrEr) sTArEs DISTRJCT CouRr
FoR ruiz soUTHERN prsrRiCr or onio
WEsTERN DivlsioN
DoNELLA HoBBs, etc.,
Plaintit`f,
vs_ b ease N@. 3:17Cv306

COMMUNITY EMERGENCY JUDGE WALTER H. RICE
MEDICAL SERVICE_. INC., et al., '

Det`end anls.

 

DECISION AND ENTRY ACKNOWLEDGING PLAINTIFF’S NOTICE OF
WITHDRAWAL (DOC. #23) OF DOCUMENT #20, A l\/IOTION TO
VOLUNTARILY DISl\/IISS CAPTIONED CAUSE, AND SUSTAINING
PLAINTIFF"S MOTION TO AMEND/CORRECT (DOC. #24) PLAINTIFF`S
MOTION FOR ORDER AMENDING PRELIMINARY PRETRIAL
CONFERENCE ORDER (DOC. #14); FURTHER PROCEDURES ORDERED

 

As set forth in the memorandum accompanying her l\/lotion to Amend/Correct the
Preliminary Pretrial Conference Order (Doc_ #14), it appears that Plaintiff` s prior counsel has
abandoned her case. Accordingly, this Court SUSTAINS Plaintiff` s Motion to Withdraw her
Motion for Order of Voluntary Dismissal, Without prejudice (Doc, #20), given the statement of
Plaintift"s successor counsel that his client did not authorize former counsel to file said motion.
Moreover, Plaintift’s Motion to Amend/Correct the Preliminary Pretrial Conference Order (Doc.
#24) is SUSTAINED.

Del"endant has filed a i\/Iotion for Summary Judgment (Doc. #19). lt is the order of the
Court that Plaintift"s counsel file a memorandum in opposition to said Motion for Surnmary
Judgment or, in the alternative, a motion pursuant to Fed. R. Civ. P. 56(d), not later than 28 days

from date of this Decision. The moving Defendant will then have 14 days thereafter to file

whatever reply memorandum is deemed necessary.

The Court Will then take the aforesaid Motion for Summaiy Judgment under advisement
and render a decision thereon as quickly as may be practicable Should the case remain viable
after the decision on said motion, a scheduling conference Will be convened by the Court.

While the Court can certainly understand the Defendant’s frustration at having to litigate
a case that it felt had been terminated, the Court sees no discernible prejudice to Defendant by
this Court’s ruling above. Should Defendant be forced to incur any duplicative costs, by virtue of
this once dormant case becoming viable, temporarily or otherwise, a motion for said duplicative

costs should be filed and the Court, after giving Plaintiff the opportunity to respond, Will

L/L,Q
December 13, 2018 WALTER H. RICE
uNITED srArEs DlsrRicr JUDGE

consider the request.

Copies to:

Counsel of Record

